o Oo JN DO OO ee YD NYO

NO NO NO NO WN WN VN NO NO ee Ree ee me
oN BO OT Be WD NYO S|& FD CO Se NHN WO OH Sf WY HP KF CO

 

 

Case 2:20-cv-02221-GMN-VCF Document 1 Filed 12/08/20 Page 1 of 12

Evan D. Schwab (NV Bar No. 10984)
Email: evan@schwablawnv.com
SCHWAB LAW FIRM PLLC

7455 Arroyo Crossing Parkway, Suite 220
Las Vegas, Nevada 89113

T: 702-761-6438

F: 702-921-6443

Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

RAYMOND PELOSI, an individual;
UNITED STORAGE TECHNOLOGIES
INC., a Nevada Corporation

Plaintiff,
Vv.

AMAZON.COM INC., a Delaware
Corporation; AMAZON.COM LLC, a
Delaware Limited Liability Company;
AMAZON.COM SERVICES LLC, a
Delaware Limited Liability Company;
JOHN DOES 1 — 10; ROE
CORPORATIONS 1 — 10.

Defendant.

 

 

Case No.
Complaint

Jury Trial Demanded

(1) Patent Infringement — Direct and
Indirect

(2) Injunctive Relief

(8) Civil Conspiracy

Plaintiffs Raymond Pelosi (“Pelosi”) and United Storage Technologies Inc. (“US

Tech”) (collectively “Plaintiff’), by and through his attorneys of record Evan D. Schwab,

Esq. of Schwab Law Firm PLLC (“SLF”), alleges and pleads for their Complaint against

Defendants as follows:

Parties

1. Plaintiff Raymond Pelosi (“Pelosi”) is and was at all relevant times mentioned an

individual residing in the State of Nevada and County of Clark.

2. Plaintiff United Storage Technologies Inc. (“US Tech”) is and was at all relevant

times mentioned herein a Nevada corporation with headquarters/principal place

of business in the State of Nevada, County of Clark that conducts business

throughout the United States.

 
oO fF NN NWN UH Fe WY NO =

No WwW NO HNO NHN WN NY WN NO HF HF FF FO RFS OO
Co NN OO fF WY NY |§ FD BO BH HN BH A BR WHY YPO — CO

 

 

Case 2:20-cv-02221-GMN-VCF Document1 Filed 12/08/20 Page 2 of 12

3. Defendant AMAZON.COM INC. is and was at all relevant times mentioned herein
a Delaware Corporation formed in 1996 with its principal place of business in the
State of Washington.

4. Defendant AMAZON.COM LLC is and was at all relevant times mentioned herein
a Delaware Corporation formed in 1999 with its principal place of business in the
State of Washington.

5. Defendant AMAZON SERVICES LLC is and was at all relevant times mentioned
herein a Delaware Limited Liability Company formed in 2002 with its principal
place of business in the State of Washington.

6. A reference to Defendant AMAZON.COM INC., AMAZON.COM LLC, and
AMAZON.COM SERVICES can be construed as a reference to one or both
Defendants and these Defendants can collectively be referred to as Amazon
Defendants.

7. Amazon Defendants are business entities engaged in the interstate sale of good,
services, media and electronics (“Goods and Services”) throughout the continental
United States. Amazon Defendants provide a forum for selling Goods and Services
with Amazon Defendants receiving compensation for the same from said sellers.

8. The true names or capacities, whether individual, corporate, association or
otherwise, of Defendants, Does 1 through 10, and Roe Corporations I through 10,
are unknown to Plaintiff, who, therefore, sues said Defendants by such fictitious
names. Plaintiff is informed and believes and thereupon alleges that each of the
said Defendants designed herein as Doe and Roe Corporation are responsible in
some manner for the events and happenings referred to and caused damages
proximately to Plaintiff as herein alleged, and that Plaintiff will ask leave of this
Court to amend this Complaint to insert the true names and capacities of Does I
through Does X and Roe Corporations I through Roe Corporations X, when the

same have been ascertained and to join such Defendant in this action.

 
o Oo NN DN OH BP WD NO =

NO NO NO WN NO WN NY NO NO FS FS Fe PF FOO RPO TSO Sle ele
o JN HD UW BF WD NHN KF So OO Fe HN DBO ON Se Ye YN —- SO

Case 2:20-cv-02221-GMN-VCF Document 1 Filed 12/08/20 Page 3 of 12

9. Whenever reference is made to any act of Defendants in this Complaint, such
allegations shail be deemed to mean all named Defendants, or their officers,
agents, managers, representatives, employees, heirs, assignees, customers and
tenants, did or authorize such actions while actively engaged in the operation,
management, direction or control of the affairs of Defendants and while acting
within the course and scope of their duties.

Jurisdiction and Venue

10. Jurisdiction is proper in the federal court for (including but not limited to) the
following reasons. 18 U.S.C. § 1332 provides for federal jurisdiction based upon
diversity of citizenship where the amount in controversy exceeds seventy-five
thousand dollars ($75,000) and Plaintiff and Defendants (collectively “Parties”)
are citizens of different states. Plaintiffs Pelosi and US Tech are deemed to be
citizen of the State of Nevada as Plaintiff Pelosi resides in the Clark County,
Nevada and Plaintiff US Tech is incorporated and has a principal place of
business/corporate headquarters in Clark County, Nevada. Amazon Defendants
are incorporated in Delaware and have their principal place of business in the
State of Washington.

11.Venue is proper in the District of Nevada pursuant to 28 U.S.C. § 1391 for
(including but not limited to) the following reasons. Clark County is the largest
county in the State of Nevada, accounting for around % of the population of the
State of Nevada.! Amazon Defendants extensively service the State of Nevada
and its over two-million residents, having distribution centers and warehouses in
Clark County, Nevada. “[T]he substantial part of the events or omissions giving
rise to the claim occurred...” would be in Clark County, Nevada.? As set forth

below, Amazon Defendants carry and sell Plaintiffs’ U.S. Patent No. D846,892

 

 

 

1 https://en.wikipedia.org/wiki/Clark_County,_Nevada

2 28 U.S.C. § 1391(b)(2).

 
Co Se NIN DN Oh Se YD NNO

NY NO NO NO NHN WN NH WN NO RHR Re RR RR et
oo SJ WO A F&F WY NO §|§ DBD Oo fF HN DB vn S&P WY NY KH CO

Case 2:20-cv-02221-GMN-VCF Document 1 Filed 12/08/20 Page 4 of 12

“Six tier skirt hanger.” Likewise, Amazon Defendants carry and sell the infringing
products outlined below and distribute them in Clark County, Nevada. Clark
County, Nevada is where the United States District Court for the District of
Nevada is comprised of one district and has a courthouse located in Las Vegas
(Clark County), Nevada. As such, venue is proper in the United States District
Court, District of Nevada and proceedings may take place in Clark County,
Nevada at the Courthouse located at 333 S. Las Vegas Blvd., Las Vegas, Nevada
89101.

Demand for Jury Trial

12. Plaintiff hereby demands a jury trial as provided by Rule 38(a) of the Federal

Rules of Civil Procedure.

Factual Allegations

18. Plaintiff Pelosi hold U.S. Patent No. D846,892 for a “Six tier skirt hanger.” A

printout of the above Patent is attached as Exhibit 1 to the Complaint.

14. Plaintiff US Tech is owned by Plaintiff Pelosi and distributes the patented 6-Tier

Skirt/Pant Organizer (“Patented Item”) through Amazon Defendants throughout

the United States, having done so for in excess of a year.

15.Amazon Defendants claim to be a neutral forum for the sale of Goods and Services.

Amazon maintains a number of phone numbers, online reporting systems and the
like that constitute a tangled bureaucracy of redirecting phone and
email/electronic systems (“Window Dressing”) that prevent contact with a human
sales agent or decision maker. In example, the Window Dressing requires that
sellers such as Plaintiffs that find their patents or Patented Items being infringed
upon submit an Amazon Report Infringement Form to Amazon Defendants for
each individual infringement. Instead of a human response, Amazon sends back

a metrics/auto-filled email that gives a number of canned/pre-programmed

 

 

 

3 USPTO Patent records, attached as Exhibit 1.

-4.

 
Co FSF NSN DH OW F&F WD HNO —

mo NO PO NO KN KN KN NO RO om eee ee
oo XN Nn On F&F WD NO | Fo CO BH NH DA F&F WD NO KF OS

 

 

Case 2:20-cv-02221-GMN-VCF Document1 Filed 12/08/20 Page 5 of 12

responses such as Amazon Defendants are unable to locate the patent. Amazon
Defendants request that the offended Sellers submit another form. Offended
sellers such as Plaintiffs then respond and attached a copy of the actual patent
and Amazon Defendants refuse to remove certain Sellers that infringing on the
Patent. Amazon Defendants continue to respond with non-responses or dilatory
tactics such as emails further indicating they cannot find record of the Patent.
Any communications with the Legal Department for Amazon Defendants are
funneled to email and receive no response of substance other than the issue is
under investigation. Where Amazon Defendants do remove sellers who are
infringing on the Patent, Amazon Defendants only remove low ranked and/or low
revenue sellers that have minimal to no effect on the financial bottom line of
Amazon Defendants. Amazon Defendants individually and systematically protect
higher ranked and large revenue sellers and refuse to remove their listings. In
addition to refusing to remove the listings of sellers who violate Plaintiffs’ Patents
and the Patents of others, Amazon Defendants refuse to provide the contact
information for the offending Sellers to those whose Patents have been infringed
upon. Amazon Defendants is far from a neutral, mere “forum” and is now and has
been actively engaged in the business of calling winners and losers, balls and
strikes and favoring some sellers over others.

16.On or about October 9, 2020, Plaintiffs submitted a demand letter to Amazon
Defendants requesting (including but not limited to) the removal of infringing
items. Amazon Defendants have (to date) provided no response.

17.As set forth above and below, Amazon Defendants have permitted (despite
notification and objection of Plaintiffs) a number of sellers to infringe upon
Plaintiffs’ patent with impunity and Amazon Defendants have refused to provide
contact information for the offending sellers so that Plaintiffs can take direct

action against the offending sellers. In example, the following sellers and items

 
So Se YN DH AO FSF WY NO =

N NO N NB WN WH NY NV NO HH FF FF FSF FSF SFO OU S| OU S|llUL El
oN WON UN FP WD NY F|§ FD Oo oO NN DB AH FP WY NO KF OS

 

 

Case 2:20-cv-02221-GMN-VCF Document1 Filed 12/08/20 Page 6 of 12

have been allowed to remain up on Amazon despite requests for removal and

Amazon has refused to disclose the contact information for the offending sellers:

 

Item Number

Seller

Item Description

 

BOTWNW592Y

Hasitpro

6-Tier Pants Shorts Hanger with
Adjustable Clips Space Saving No Slip
Hangers Skirt Organizer 3 Pack

 

BO7Q98Q1GS

HOUSE DAY

6 Tiers Shorts hangers Skirt Hangers wi
Clips Space Saving Pants Hangers, 2
Pack Multi Slack Skirt Hanger with Clips
Metal Pants Hanger for Slack, Trouser,

Jeans, Towels, Silver

 

BO89R4Z4PW

 

 

Niclogi

 

6 Tiers Skirt Hangers with Clips, 3 Pal
Space Saving Pants Hangers, Multi

Slack Trousers Closet Organizer for Slack

 

Trouser, Jeans Towels

 

18.A number of the offending sellers are the same sellers (multiple listings) with
slight variants of name and/or fictitious names that come from China and the like.

Amazon Defendants purportedly maintain a policy against multiple listings, but

do not practice what they preach.

19.The conduct of Amazon Defendants in protecting their infringing sellers,
withholding information and other dilatory and problematic conduct make

Amazon Defendants just as liable for the infringement on the Patent of Plaintiff

as the offending sellers.

[Remainder of Space Intentionally Left Blank]

 
oo FN DH AHO FF BH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-02221-GMN-VCF Document 1 Filed 12/08/20 Page 7 of 12

First Cause of Action
(Patent Infringement — Direct and Indirect)

20.Plaintiffs repeats and re-allege each and every of the allegations set forth in
paragraphs 1 through 19 of the Complaint as if fully set forth herein and further
allege the following.

21.Plaintiffs are patent holders and owners of patent rights for the Patented Item.4

22. Plaintiffs widely distribute the Patented Item across the United States through
Amazon Defendants and other websites. The Patented Item is clearly marked US
Tech at the point of sale.

23. Plaintiffs have been selling, distributing and otherwise making commercial use of
the Patented Item on Amazon for well over a year and on other sites for in excess
of ten years throughout the United States.

24. Defendants knew or should have been aware that the Offending Item was an
infringement on the Patented Item.

25. Defendants engaged in literal infringement of the Patented Item by (including but
not limited to) producing and distributing a product that matches each claim
limitation in the Offending Product. In example, both the Patented Item and the
Offending Item include six tiers, are meant for the hanging of skirts, contain two
metal clips with a plastic tip on each tier and are virtually if not wholly identical.

26.To the extent the Court determines there is not literal infringement, there is most
certainly infringement under the doctrine of equivalents. Specifically, to the
extent one or more asserted patent claim limitations are deemed not to be literally
present, the difference from the literal claim requirement and actual items are

insubstantial. In example, the Offending Item “performs substantially the same

 

 

 

4 Exhibit 1.

 
o Se NN DBO ODO FP WY NYO

NY NO HN NH NO HN NY WN NO FF | HF YF KF PF OF OO SFelhlhU Slr
oN KN HN SF WY NOUS! lClCcCOlUlClUCOCOlClUewrWUNONDNOCOCUMUlUlUCUMLGONDO HS CS

Case 2:20-cv-02221-GMN-VCF Document 1 Filed 12/08/20 Page 8 of 12

function in substantially the same way to obtain the same result.”7 There is little
difference of significant between the Patented Item and the Offending Item.

27. Defendants have infringed upon Plaintiffs’ Patent in an open, aggressive, reckless
and indiscriminate manner.

28.The above discussed infringement was without permission, consent or approval of
Plaintiffs.

29.Plaintiffs are entitled to compensatory damages in the form of: (a) minimum
damages based on a “reasonable royalty”; and (b) lost profits.

30. Plaintiffs are entitled to enhanced damages up to three times the compensatory
damages as this is an extraordinary case.

31.Plaintiffs are entitled to damages in the form of attorney's fees and costs.
Specifically, Defendant has engaged in inequitable conduct and _ willful
infringement.

32. Plaintiffs’ damages were proximately and legally caused by the conduct of
Defendant.

33. Plaintiffs have been required to retain the services of an attorney to prosecute this
action.

Second Cause of Action
. (Injunctive Relief)

34.Plaintiffs repeat and re-alleges each and every of the allegations set forth in
paragraphs 1 through 33 of the Complaint as if fully set forth herein and further
allege the following.

35. Plaintiffs have a reasonable probability of success on the merits of the underlying
claims.

36.The remedies available at law (including monetary damages) are inadequate to

compensate Plaintiffs for that injury. In example, Defendant’s use of the

 

 

 

7 Siemens Med. Solutions USA, Inc. v. Saint-Gobain Ceramics & Plastics, Inc., 637
F.3d 1269 (Fed. Cir. 2011).

-8-

 
Oo FSF NF DH OHA F&F WD YP

NN NO NO NH NY NY ND NN NO | FS - FF FSF FEO OU ESElllUlUhUr ES|lUcr El
eo AN DB A & WS NO —-|§ CO CO FF AN HDB A FSF W NO | OS

 

 

Case 2:20-cv-02221-GMN-VCF Document 1 Filed 12/08/20 Page 9 of 12

Offending Item will likely cause the termination of the Patented Item with
Walmart and for Plaintiffs to go out of business.

37. Without injunctive relief, Plaintiffs will suffer an irreparable harm. In example,
the continued marketing, distribution and sale of the Offending Item cause severe
harm, dilution of the Patent and would result in there being no viable commercial
use of Plaintiffs’ patent. The only feasible way to protect Plaintiffs is to grant
injunctive relief, stopping Defendants from infringement on Plaintiffs’ patent.
Absent such relief, Plaintiffs will not really be able to make a living or have a
viable business. Any award of damages would be illusory at best and sanction
Defendants’ temporary use of Plaintiffs’ trademark and Patented Item for profit
at great cost to Plaintiffs from which Plaintiffs may truly never recover.

38.The interest of the public and Plaintiffs are substantial in seeing the harm
stopped. Likewise, Plaintiffs would suffer immense hardships if the Court refused
to take action in the form of injunctive relief.

39.The purpose of seeking the temporary restraining order, restraining order,
injunction and permanent injunction is to preserve the status quo and/or to
preserve a business or property.

40. Plaintiffs will satisfy an appropriate bond as required by FRCP 65 or any
applicable case law.

41.As a result of Defendants’ conduct, Plaintiff has suffered damages in an amount
in excess of seventy-five thousand dollars ($75,000).

42.Any damages sustained by Plaintiffs were proximately and legally caused by the

conduct of Defendant.

43. Plaintiffs have been required to retain the services of an attorney to prosecute this
action and is entitled to a reasonable award of attorney’s fees and costs.

[Remainder of Space Intentionally Left Blank]

 
& Ww WN

o Se SN HN GN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-02221-GMN-VCF Document 1 Filed 12/08/20 Page 10 of 12

Third Cause of Action
(Civil Conspiracy)

44. Plaintiffs repeat and re-allege of the allegations set forth in paragraphs 1
through 43 of the Complaint as if fully set forth herein and further allege the
following.

45. Amazon Defendants and the Defendants/Sellers that Amazon Defendants refuse
to disclose the contact information for conspired with the intent to accomplish an
unlawful objective together of (including but not limited to) infringing on the
Patent of Plaintiffs.

46. The association acted by a concert of action by agreement, understanding or
“meeting of the minds” regarding the objective and means of pursuing it by
explicit or tacit agreement. In example, Amazon Defendants (including but not
limited to) permitted multiple listings by offending Defendants/sellers, refused
to remove infringing items and continued to allow the listing of the offending
items.

47.The association intended and intends to accomplish an unlawful objective for the
purpose of harming another. In example, Defendants intended and intend to
financially enrich themselves at the expense of Plaintiffs and the detriment of
Plaintiffs’ patent.

48.The commission of unlawful acts were in furtherance of this agreement.

49. Plaintiffs suffered damages in an amount in excess of fifteen thousand dollars
($15,000) as a direct, proximate and legal cause of the conduct of Defendants.

50. Plaintiffs have been required to retain the services of an attorney to prosecute
this action and is entitled to a reasonable award of attorney’s fees and costs.

Prayer for Relief
Wherefore, Plaintiffs Raymond Pelosi (“Pelosi”) and United Storage Technologies Inc.

(“US Tech”) (collectively “Plaintiffs”) pray for judgment against Defendants and requests

the following relief as follows:

-10-

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-02221-GMN-VCF Document 1 Filed 12/08/20 Page 11 of 12

ao fF O NS

8.
a

For an award of general damages in excess of $15,000.

For an award of special damages in excess of $15,000.

For consequential damages in excess of $15,000.

For incidental damages in amount in excess of $15,000.

For an award of compensatory damages including but not limited to: (a)
reasonable royalty; and (b) lost profits type of damages.

For enhanced damages up to three (8) times the compensatory damages.

For injunctive relief (permanent and temporary) and a restraining order
(permanent and temporary).

For specific performance by Defendants.

For prejudgment interest.

10. For reasonable attorney’s fees and costs of suit incurred.

11. For other such relief as the Court deems just and proper under the circumstances.

Dated this 8th day of December 2020

Schwab Law Firm PLLC

a Cc

Evan D. Schwab (NV Bar No. 10984)
7455 Arroyo Crossing Parkway, Suite 220
Las Vegas, Nevada 89113

E: evan@schwablawnv.com

T: 702-761-6438

F: 702-921-6443

Attorneys for Plaintiffs

-1ll-

 
Oo SF NSN NWN OO Fe WD Ne

NY NO NO WN NO WN N NN NO &- FF FF FF HF PFO S| OOO S|
ao NY DBD nA FP WY NY F|§ DT BO oe ND A F&F WY NPS KY |S

 

 

Case 2:20-cv-02221-GMN-VCF Document 1 Filed 12/08/20 Page 12 of 12

Sworn Declaration of Raymond Pelosi in Support of Complaint
My name is RAYMOND PELOSI. I make this declaration under penalty of perjury. |

have personal knowledge of the matters contained within this declaration and they are
true and correct, except those matters not within my personal knowledge, and those
matters I believe them to be true and correct.

1. Iam a Plaintiff in and the principal with managing/speaking authority for
Plaintiff United Storage Technologies Inc. (“US Tech”) in Nevada Federal District
Court Case No. TBD, captioned as Pelosi, Raymond et al v. Amazon.com Inc. et al
(“Litigation”).

2. I have read the foregoing Complaint and the know the contents thereof. The same
are true of my own knowledge. As to those matters stated upon information and
belief, I believe them to be true.

Executed under the laws of the State of Nevada this 8th day of December 2020.

/s/ Raymond Pelosi

 

Raymond Pelosi

-12-

 
